                                     UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF MISSOURI
                                                    CENTRAL DIVISION
                                                 &KULVWRSKHU6%RQG&RXUWKRXVH
                                                 /DID\HWWH6WUHHW6XLWH
                                                 -HIIHUVRQ&LW\0LVVRXUL
                                                           
                                                                 
                              
                              

7UDQVIHURI&ULPLQDO&DVHRU0DJLVWUDWH&DVH
                                         ✔                                 
:'02&DVH1R&DVH7LWOH
                     21-mj-03017-WJE                                 USA v.
                                                                             Chad Alan Craghead

'HDU6LU0DGDP

Pursuant to ✔ F.R.Cr.P. 5           F.R.Cr.P. 32
  ✔ Attached are all public documents and the docket sheet.


    Certified copy of documents filed prior to November 1, 2004 and docket sheet.
    Not for public view document(s).
    Other

Pursuant to F.R.Cr.P. 20
     Attached are all public documents and the docket sheet.
     Certified copy of documents filed prior to November 1, 2004 and docket sheet.
     Not for public view document(s).
     Other

Pursuant to 18 U.S.C. § 3605 Transfer of Jurisdiction            6XSHUYLVHG5HOHDVH 3UREDWLRQ 
$WWDFKHGDUHWKHODVWFKDUJLQJGRFXPHQWWKHMXGJPHQWDQGFRPPLWPHQWUHYRFDWLRQRUGHUV LIDQ\ 
DQGWKHGRFNHWVKHHW
&HUWLILHGFRS\RIGRFXPHQWVILOHGSULRUWR1RYHPEHUDQGGRFNHWVKHHW
1RWIRUSXEOLFYLHZGRFXPHQW V 
2WKHU

                                               6LQFHUHO\
                           
                                                 3DLJH:\PRUH:\QQ&OHUNRI&RXUW



                                                 %\VBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                A. Geiser
                                                 'HSXW\&OHUN





                                       TO BE COMPLETED BY RECEIVING DISTRICT

3OHDVHDFNQRZOHGJHUHFHLSWYLDHPDLOWR

                                                       &OHUN86'LVWULFW&RXUW


'DWHBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB                        %\BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                            'HSXW\&OHUN




             Case 2:21-mj-03017-WJE Document 13 Filed 06/21/21 Page 1 of 1
                                                                                       CLOSED
                              U.S. District Court
                  Western District of Missouri (Jefferson City)
            CRIMINAL DOCKET FOR CASE #: 2:21ímjí03017íWJEí1

Case title: USA v. Craghead                             Date Filed: 06/16/2021
                                                        Date Terminated: 06/21/2021

Assigned to: Magistrate Judge
Willie J. Epps, Jr

Defendant (1)
Chad Alan Craghead                represented by Steven R Berry
TERMINATED: 06/21/2021                           Federal Public Defender's Office í JCMO
                                                 80 Lafayette Street
                                                 Suite 1100
                                                 Jefferson City, MO 65101
                                                 573í636í8747
                                                 Email: steven_berry@fd.org
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED
                                                 Designation: Public Defender or Community
                                                 Defender Appointment
                                                 Bar Status: Active

Pending Counts                                  Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                               Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                      Disposition
18:875D.F, 18:2251A.F,
18:2253.F, 18:2261.F



Plaintiff
       Case 2:21-mj-03017-WJE Document 13-1 Filed 06/21/21 Page 1 of 21
                                                                                                1
USA                                             represented by Ashley S Turner
                                                               United States Attorney's OfficeíJCMO
                                                               80 Lafayette Street
                                                               Suite 2100
                                                               Jefferson City, MO 65101
                                                               573í634í4363
                                                               Fax: 573í634í8723
                                                               Email: ashley.turner@usdoj.gov
                                                               LEAD ATTORNEY
                                                               ATTORNEY TO BE NOTICED
                                                               Designation: Assistant US Attorney
                                                               Bar Status: Active
Email All Attorneys
Email All Attorneys and Additional Recipients

Date Filed      #   Page Docket Text
06/16/2021      1         RULE 5 as to Chad Alan Craghead (1). (Geiser, Angel) (Entered: 06/16/2021)
06/16/2021      2         ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to Chad Alan
                          Craghead. Signed on 06/16/2021 by Magistrate Judge Willie J. Epps, Jr.(Geiser,
                          Angel) (Entered: 06/16/2021)
06/16/2021      3         ARREST WARRANT RETURNED EXECUTED on 6/16/2021 as to Chad
                          Alan Craghead. Pursuant to the EíGovernment Act and Federal Rules of
                          Criminal Procedure 49.1(a), access to this document is restricted to case
                          participants and the court. (Warren, Melissa) (Entered: 06/16/2021)
06/16/2021      4         NOTICE OF VIDEO HEARING as to Chad Alan Craghead. This is the official
                          notice for this hearing. Initial Appearance í Rule 5 set for Video
                          Teleconference 6/16/2021 02:15 PM before Magistrate Judge Willie J. Epps, Jr.
                          Video Teleconference link will be provided to the parties by email. For the
                          public or media to request court hearing audio access, please email
                          mow_help@mow.uscourts.gov. Signed on 06/16/2021 by Magistrate Judge
                          Willie J. Epps, Jr. This is a TEXT ONLY ENTRY. No document is attached.
                          (Geiser, Angel) (Entered: 06/16/2021)
06/16/2021      5         Minute Entry for proceedings held by Video Teleconference before Magistrate
                          Judge Willie J. Epps, Jr: INITIAL APPEARANCE in Rule 5(c)(3) Proceedings
                          as to Chad Alan Craghead held on 6/16/2021. Defendant consents to proceed by
                          video teleconference and has received a copy of the indictment. Defendant
                          advised of the charges, penalties, and rights. Defendant is charged by way of
                          indictment out of the Southern District of Iowa, Case No. 3:21ícrí60. Steven
                          Berry has been appointed to represent the defendant in this matter and will
                          assist the defendant with filling out the Financial Affidavit (CJA 23 form)
                          which will then be filed in ECF. The Government moves to detain. The Court
                          continues Removal/Identity Hearing and Orders the defendant detained pending
                          further proceedings. Removal/Identity Hearing and Detention Hearing
                          scheduled for Monday, June 21, 2021, at 10:00 am. Defendant remanded to the
                          custody of the US Marshal.

                          Pursuant to the Due Process Protections Act, the Court confirms the United
                          States' obligation to disclose to the defendant all exculpatory evidenceííthat is,

      Case 2:21-mj-03017-WJE Document 13-1 Filed 06/21/21 Page 2 of 21
                                                                                                               2
                   evidence that favors the defendant or casts doubt on the United States' caseíías
                   required by Brady v. Maryland and its progeny, and orders the United States to
                   do so. Failure to disclose exculpatory evidence in a timely manner may result in
                   consequences, including exclusion of evidence, adverse jury instructions,
                   dismissal of charges, contempt proceedings, disciplinary action, or sanctions by
                   the Court. Counsel appearing for USA: Ashley Turner. Counsel appearing for
                   Defendant: Steven Berry. Pretrial/Probation Officer: Jennifer Simons. Time in
                   court: 2:14 pm to 2:38 pm. To order a transcript of this hearing please contact
                   Angel Geiser, 573í556í7564. This is a TEXT ONLY ENTRY. No document
                   is attached. (Geiser, Angel) (Entered: 06/16/2021)
06/16/2021    6    NOTICE OF VIDEO HEARING as to Chad Alan Craghead. This is the official
                   notice for this hearing. Removal/Identity Hearing and Detention Hearing set for
                   Video Teleconference on 6/21/2021 10:00 AM before Magistrate Judge Willie
                   J. Epps, Jr. Video Teleconference link will be provided to the parties by email.
                   For the public or media to request court hearing audio access, please email
                   mow_help@mow.uscourts.gov. Signed on 06/16/2021 by Magistrate Judge
                   Willie J. Epps, Jr. This is a TEXT ONLY ENTRY. No document is attached.
                   (Geiser, Angel) (Entered: 06/16/2021)
06/17/2021    7    MOTION for detention hearing by USA as to Chad Alan Craghead.
                   Suggestions in opposition/response due by 7/1/2021 unless otherwise directed
                   by the court. (Turner, Ashley) (Entered: 06/17/2021)
06/21/2021    9    BOND REPORT as to Chad Alan Craghead. Document is available to
                   applicable parties only. Authorized users enter PACER login and password first
                   for authentication. (Edwards, Cheryl) (Entered: 06/21/2021)
06/21/2021   10    WAIVER of Rule 5(c)(3) Hearings by Chad Alan Craghead. (Geiser, Angel)
                   (Entered: 06/21/2021)
06/21/2021   11    Minute Entry for proceedings held by Video Teleconference before Magistrate
                   Judge Willie J. Epps, Jr: REMOVAL/IDENTITY HEARING and
                   DETENTION HEARING as to Chad Alan Craghead waived on 6/21/2021.
                   Defendant consents to proceed by video teleconference. The defendant waived
                   his right to his identity hearing and requested that his detention hearing be held
                   in the Southern District of Iowa; written waiver accepted and entered by the
                   Court. Government's motion to detain 7 denied as moot. Defendant to remain in
                   custody. The Court will issue an order directing the United States Marshal for
                   the Western District of Missouri to transport or cause the defendant to be
                   transported forthwith to the Southern District of Iowa, for all further
                   proceedings in this criminal action. Counsel appearing for USA: Ashley Turner.
                   Counsel appearing for Defendant: Steven Berry. Pretrial/Probation Officer:
                   Dylan Nance. Time in court: 10:00 am to 10:05 am. To order a transcript of this
                   hearing please contact Angel Geiser, 573í556í7564. This is a TEXT ONLY
                   ENTRY. No document is attached. (Geiser, Angel) (Entered: 06/21/2021)
06/21/2021   12    ORDER OF REMOVAL to District of Southern District of Iowa as to Chad
                   Alan Craghead. Signed on 06/21/2021 by Magistrate Judge Willie J. Epps,
                   Jr.(Geiser, Angel) (Entered: 06/21/2021)




    Case 2:21-mj-03017-WJE Document 13-1 Filed 06/21/21 Page 3 of 21
                                                                                                        3
  Case: 3:21-cr-00060, Document: 1, Filed: 06-09-2021, Page 1 of 5




Case
  Case
     2:21-mj-03017-WJE
       2:21-mj-03017-WJEDocument
                         Document13-1
                                   1 Filed
                                      Filed06/16/21
                                            06/21/21 Page
                                                      Page14ofof521
                                                                      4
  Case: 3:21-cr-00060, Document: 1, Filed: 06-09-2021, Page 2 of 5




Case
  Case
     2:21-mj-03017-WJE
       2:21-mj-03017-WJEDocument
                         Document13-1
                                   1 Filed
                                      Filed06/16/21
                                            06/21/21 Page
                                                      Page25ofof521
                                                                      5
  Case: 3:21-cr-00060, Document: 1, Filed: 06-09-2021, Page 3 of 5




Case
  Case
     2:21-mj-03017-WJE
       2:21-mj-03017-WJEDocument
                         Document13-1
                                   1 Filed
                                      Filed06/16/21
                                            06/21/21 Page
                                                      Page36ofof521
                                                                      6
  Case: 3:21-cr-00060, Document: 1, Filed: 06-09-2021, Page 4 of 5




Case 2:21-mj-03017-WJE
  Case 2:21-mj-03017-WJEDocument
                         Document13-1 Filed06/16/21
                                   1 Filed  06/21/21 Page
                                                      Page47ofof521
                                                                      7
  Case: 3:21-cr-00060, Document: 1, Filed: 06-09-2021, Page 5 of 5




Case
  Case
     2:21-mj-03017-WJE
       2:21-mj-03017-WJEDocument
                         Document13-1
                                   1 Filed
                                      Filed06/16/21
                                            06/21/21 Page
                                                      Page58ofof521
                                                                      8
                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                CENTRAL DIVISION


UNITED STATES OF AMERICA,                       )
                                                )
                            Plaintiff,          )
                                                )
                     v.                         )            No. 2:21-MJ-03017-WJE
                                                )
                                                )
CHAD ALAN CRAGHEAD,                             )
                                                )
                            Defendant.          )



                               ORDER APPOINTING COUNSEL

       The United States Magistrate Judge finds that the defendant is financially unable to retain

counsel and defendant not having waived counsel, it is

       ORDERED that the Federal Public Defender’s Office, 80 Lafayette, Jefferson City,

Missouri 65101, telephone number (573) 636-8747, is appointed to represent the defendant

before the United States Magistrate Judge and in all proceedings thereafter unless and until

relieved by order of the United States District Court for the Western District of Missouri.




                                             Willie J. Epps, Jr.
                                             Willie J. Epps, Jr.
                                             United States Magistrate Judge

June 16, 2021
Jefferson City, Missouri




       Case 2:21-mj-03017-WJE
         Case 2:21-mj-03017-WJEDocument
                                Document13-1 Filed06/16/21
                                          2 Filed  06/21/21 Page
                                                             Page19ofof121
                                                                                                     9
MIME−Version:1.0
From:ecfMOW.notification@mow.uscourts.gov
To:cmecf_atynotifications@mow.uscourts.gov
Bcc:
−−Case Participants: Federal Public Defender (jennifer_hauck@fd.org, steven_berry@fd.org,
troy_stabenow@fd.org), Ashley S Turner (amanda.manns@usdoj.gov, ashley.turner@usdoj.gov,
caseview.ecf@usdoj.gov, corinn.hake@usdoj.gov, tracey.peters2@usdoj.gov), Magistrate Judge
Willie J. Epps, Jr (angel_geiser@mow.uscourts.gov, beth_karp@mow.uscourts.gov,
lindsay_vangerpen@mow.uscourts.gov, willie_epps@mow.uscourts.gov)
−−Non Case Participants: MarshalsAllDist (usmsmow.ecfnotice@usdoj.gov), Pretrial −
Jefferson City (mow_pts_jc_cmecf@mow.uscourts.gov), Pretrial − Kansas City
(mow_pts_kc_cmecf@mow.uscourts.gov), ProbationAll (mow_dqa@mow.uscourts.gov)
−−No Notice Sent:

Message−Id:7439327@mow.uscourts.gov
Subject:Activity in Case 2:21−mj−03017−WJE USA v. Craghead Notice of Hearing
ContentíType: text/html

                                          U.S. District Court

                                     Western District of Missouri

Notice of Electronic Filing


The following transaction was entered on 6/16/2021 at 1:33 PM CDT and filed on 6/16/2021

Case Name:       USA v. Craghead
Case Number:     2:21ímjí03017íWJE
Filer:
Document Number: 4(No document attached)
Docket Text:
NOTICE OF VIDEO HEARING as to Chad Alan Craghead. This is the official notice for this
hearing. Initial Appearance í Rule 5 set for Video Teleconference 6/16/2021 02:15 PM before
Magistrate Judge Willie J. Epps, Jr. Video Teleconference link will be provided to the parties
by email. For the public or media to request court hearing audio access, please email
mow_help@mow.uscourts.gov. Signed on 06/16/2021 by Magistrate Judge Willie J. Epps, Jr.
This is a TEXT ONLY ENTRY. No document is attached. (Geiser, Angel)


2:21ímjí03017íWJEí1 Notice has been electronically mailed to:

Federal Public Defender   troy_stabenow@fd.org, jennifer_hauck@fd.org, steven_berry@fd.org

Ashley S Turner ashley.turner@usdoj.gov, CaseView.ECF@usdoj.gov, amanda.manns@usdoj.gov,
corinn.hake@usdoj.gov, tracey.peters2@usdoj.gov

2:21ímjí03017íWJEí1 It is the filer's responsibility for noticing the following parties by other means:




     Case 2:21-mj-03017-WJE Document 13-1 Filed 06/21/21 Page 10 of 21
                                                                                                          11
MIME−Version:1.0
From:ecfMOW.notification@mow.uscourts.gov
To:cmecf_atynotifications@mow.uscourts.gov
Bcc:
−−Case Participants: Federal Public Defender (jennifer_hauck@fd.org, steven_berry@fd.org,
troy_stabenow@fd.org), Ashley S Turner (amanda.manns@usdoj.gov, ashley.turner@usdoj.gov,
caseview.ecf@usdoj.gov, corinn.hake@usdoj.gov, tracey.peters2@usdoj.gov), Magistrate Judge
Willie J. Epps, Jr (angel_geiser@mow.uscourts.gov, beth_karp@mow.uscourts.gov,
lindsay_vangerpen@mow.uscourts.gov, willie_epps@mow.uscourts.gov)
−−Non Case Participants:
−−No Notice Sent:

Message−Id:7439538@mow.uscourts.gov
Subject:Activity in Case 2:21−mj−03017−WJE USA v. Craghead Initial Appearance Rule
5(c)(3)prev Rule 40
ContentíType: text/html

                                             U.S. District Court

                                        Western District of Missouri

Notice of Electronic Filing


The following transaction was entered on 6/16/2021 at 3:00 PM CDT and filed on 6/16/2021

Case Name:       USA v. Craghead
Case Number:     2:21ímjí03017íWJE
Filer:
Document Number: 5(No document attached)
Docket Text:
 Minute Entry for proceedings held by Video Teleconference before Magistrate Judge Willie
J. Epps, Jr: INITIAL APPEARANCE in Rule 5(c)(3) Proceedings as to Chad Alan Craghead
held on 6/16/2021. Defendant consents to proceed by video teleconference and has received
a copy of the indictment. Defendant advised of the charges, penalties, and rights. Defendant
is charged by way of indictment out of the Southern District of Iowa, Case No. 3:21ícrí60.
Steven Berry has been appointed to represent the defendant in this matter and will assist the
defendant with filling out the Financial Affidavit (CJA 23 form) which will then be filed in ECF.
The Government moves to detain. The Court continues Removal/Identity Hearing and Orders
the defendant detained pending further proceedings. Removal/Identity Hearing and
Detention Hearing scheduled for Monday, June 21, 2021, at 10:00 am. Defendant remanded
to the custody of the US Marshal.

Pursuant to the Due Process Protections Act, the Court confirms the United States' obligation to disclose to
the defendant all exculpatory evidenceííthat is, evidence that favors the defendant or casts doubt on the
United States' caseíías required by Brady v. Maryland and its progeny, and orders the United States to do so.
Failure to disclose exculpatory evidence in a timely manner may result in consequences, including exclusion
of evidence, adverse jury instructions, dismissal of charges, contempt proceedings, disciplinary action, or
sanctions by the Court. Counsel appearing for USA: Ashley Turner. Counsel appearing for Defendant: Steven
Berry. Pretrial/Probation Officer: Jennifer Simons. Time in court: 2:14 pm to 2:38 pm. To order a transcript of
this hearing please contact Angel Geiser, 573í556í7564. This is a TEXT ONLY ENTRY. No document is
attached. (Geiser, Angel)


     Case 2:21-mj-03017-WJE Document 13-1 Filed 06/21/21 Page 11 of 21
                                                                                                              12
2:21ímjí03017íWJEí1 Notice has been electronically mailed to:

Federal Public Defender   troy_stabenow@fd.org, jennifer_hauck@fd.org, steven_berry@fd.org

Ashley S Turner ashley.turner@usdoj.gov, CaseView.ECF@usdoj.gov, amanda.manns@usdoj.gov,
corinn.hake@usdoj.gov, tracey.peters2@usdoj.gov

2:21ímjí03017íWJEí1 It is the filer's responsibility for noticing the following parties by other means:




     Case 2:21-mj-03017-WJE Document 13-1 Filed 06/21/21 Page 12 of 21
                                                                                                          13
MIME−Version:1.0
From:ecfMOW.notification@mow.uscourts.gov
To:cmecf_atynotifications@mow.uscourts.gov
Bcc:
−−Case Participants: Steven R Berry (jennifer_hauck@fd.org, steven_berry@fd.org), Ashley S
Turner (amanda.manns@usdoj.gov, ashley.turner@usdoj.gov, caseview.ecf@usdoj.gov,
corinn.hake@usdoj.gov, tracey.peters2@usdoj.gov), Magistrate Judge Willie J. Epps, Jr
(angel_geiser@mow.uscourts.gov, beth_karp@mow.uscourts.gov,
lindsay_vangerpen@mow.uscourts.gov, willie_epps@mow.uscourts.gov)
−−Non Case Participants: MarshalsAllDist (usmsmow.ecfnotice@usdoj.gov), Pretrial −
Jefferson City (mow_pts_jc_cmecf@mow.uscourts.gov), Pretrial − Kansas City
(mow_pts_kc_cmecf@mow.uscourts.gov), ProbationAll (mow_dqa@mow.uscourts.gov)
−−No Notice Sent:

Message−Id:7439543@mow.uscourts.gov
Subject:Activity in Case 2:21−mj−03017−WJE USA v. Craghead Notice of Hearing
ContentíType: text/html

                                          U.S. District Court

                                     Western District of Missouri

Notice of Electronic Filing


The following transaction was entered on 6/16/2021 at 3:03 PM CDT and filed on 6/16/2021

Case Name:       USA v. Craghead
Case Number:     2:21ímjí03017íWJE
Filer:
Document Number: 6(No document attached)
Docket Text:
 NOTICE OF VIDEO HEARING as to Chad Alan Craghead. This is the official notice for this
hearing. Removal/Identity Hearing and Detention Hearing set for Video Teleconference on
6/21/2021 10:00 AM before Magistrate Judge Willie J. Epps, Jr. Video Teleconference link will
be provided to the parties by email. For the public or media to request court hearing audio
access, please email mow_help@mow.uscourts.gov. Signed on 06/16/2021 by Magistrate
Judge Willie J. Epps, Jr. This is a TEXT ONLY ENTRY. No document is attached. (Geiser,
Angel)


2:21ímjí03017íWJEí1 Notice has been electronically mailed to:

Steven R Berry   steven_berry@fd.org, jennifer_hauck@fd.org

Ashley S Turner ashley.turner@usdoj.gov, CaseView.ECF@usdoj.gov, amanda.manns@usdoj.gov,
corinn.hake@usdoj.gov, tracey.peters2@usdoj.gov

2:21ímjí03017íWJEí1 It is the filer's responsibility for noticing the following parties by other means:




     Case 2:21-mj-03017-WJE Document 13-1 Filed 06/21/21 Page 13 of 21
                                                                                                          14
                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               CENTRAL DIVISION

 UNITED STATES OF AMERICA,

                               Plaintiff,

        v.                                        No. 21-03017-MJ-WJE

 CRAIG ALAN CRAGHEAD,

                               Defendant.

               GOVERNMENT’S MOTION FOR PRETRIAL DETENTION
                    AND CONTINUANCE OF HEARING DATE

       COMES NOW the United States of America, by and through Teresa A. Moore, the Acting

United States Attorney for the Western District of Missouri, and moves the Court, pursuant to Title

18, United States Code, Section 3142, to detain the Defendant, Craig Alan Craghead, without bond

pending trial on the instant matter. The Government also moves for a continuance of three (3)

days for a hearing on this Motion as provided in Title 18, United States Code, Section 3142(f).

       A.      Grounds for the Motion

       In support of the motion to detain, the Government asserts as follows:

       (1)     There is probable cause to believe that the Defendant committed five felonies, as

an Indictment was returned on or about June 9, 2021, charging the Defendant with two counts of

production of child pornography in violation of 18 U.S.C. 2251(a), cyberstalking in violation of

18 U.S.C. 2261A(2)(B), and two counts of interstate communications with intent to extort.

       (2)     As charged in Counts 1 and 2, the Defendant faces a minimum term of

imprisonment of fifteen (15) years, a maximum term of imprisonment of thirty (30) years, and a

fine of up to $250,000.




       Case 2:21-mj-03017-WJE
         Case  2:21-mj-03017-WJEDocument 13-1
                                  Document    Filed 06/17/21
                                            7 Filed 06/21/21 Page
                                                             Page 114ofof4 21
                                                                                                      15
       (3)       The Indictment charges the Defendant with a felony “involving a minor victim

under section 2251(a).” 18 U.S.C. § 3142(f)(1)(E).

       (4)       The Government hereby requests that the Court hold a hearing to determine

whether any condition or combination of conditions will reasonably assure the appearance of the

Defendant, the safety of any other person, or the safety of the community.             18 U.S.C. §

3142(f)(1)(E).

       (5)       Moreover, the Government asserts that the particular facts of this investigation

show that he is a danger to the community, that he is not amenable to supervision, and is a flight

risk. Specifically, the defendant, who was a teacher and track coach, created a false identity of a

teenage boy to induce two minor females to produce pornographic images of themselves. The

defendant then used a second false identity to extort the minor females into continuing to produce

pornographic images by threatening to disburse the images to their friends and family. The

defendant’s actions caused a great deal of emotional distress to the minor females. A search

warrant to SnapChat revealed the defendant was speaking with multiple minor females and

contained multiple images of self-produced child pornography.

       (6)       The Government submits that there is clear and convincing evidence that there are

no conditions which the Court could place on the Defendant’s release which would reasonably

assure his future appearance in Court and the safety of the community.            See 18 U.S.C. §

3142(g)(1). Among the factors the Court may consider are: (1) the nature and circumstances of

the offense, including whether the offense involves minor; (2) the weight of the evidence; (3) the

history and characteristics of the Defendant, including character, lack of employment, past

conduct, criminal history, history related to drug or alcohol abuse, whether the Defendant was on

probation/parole at the time of the arrest or when the offense occurred, his conduct while on release

                                                 2


       Case 2:21-mj-03017-WJE
         Case  2:21-mj-03017-WJEDocument 13-1
                                  Document    Filed 06/17/21
                                           7 Filed  06/21/21 Page
                                                             Page 215ofof4 21
                                                                                                        16
on earlier charges, and also while confined; and (4) the nature and seriousness of the danger to the

community to any person a release of the Defendant might pose.               Because of all these

considerations and more, the Government requests that a detention hearing be held and that the

Defendant be detained. See generally, United States v. Sazenski, 806 F.2d 846, 848 (8th Cir.

1986); United States v. Warren, 787 F.2d 1237, 1338 (8th Cir. 1986).

       (7)     The Government reserves the right at the hearing to further expand its claims that

the Defendant is both a risk of flight and a danger to the community, and that no conditions or set

of conditions can ensure his appearance or the community’s safety. The Government may file an

additional motion detailing additional factors once the pretrial report has been completed, and the

Defendant’s criminal history is more particularly set forth.

       (8)     The Government requests three (3) days to prepare for the hearing to be set pursuant

to the instant motion. See 18 U.S.C § 3142(f). The Defendant can ask for additional time. Id.

       B.      Relief: Request for Detention.

       For all of the reasons set forth above, the Government requests that the Court detain the

Defendant without bond based on dangerousness and risk of flight, and find that no condition or

set of conditions can both assure the Defendant’s appearance at trial and the safety of the

community.

                                              Respectfully submitted,

                                              Teresa A. Moore
                                              Acting United States Attorney

                                      By             /S/

                                              Ashley S. Turner
                                              Assistant United States Attorney
                                              Missouri Bar No. 62314


                                                 3


       Case 2:21-mj-03017-WJE
         Case  2:21-mj-03017-WJEDocument 13-1
                                  Document    Filed 06/17/21
                                           7 Filed  06/21/21 Page
                                                             Page 316ofof4 21
                                                                                                       17
                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on June 17,

2021, to the CM-ECF system of the United States District Court for the Western District of

Missouri.



                                                  /S/
                                           Ashley S. Turner
                                           Assistant United States Attorney




                                              4


      Case 2:21-mj-03017-WJE
        Case  2:21-mj-03017-WJEDocument 13-1
                                 Document    Filed 06/17/21
                                          7 Filed  06/21/21 Page
                                                            Page 417ofof4 21
                                                                                                 18
Case 2:21-mj-03017-WJE
  Case 2:21-mj-03017-WJEDocument 13-1
                          Document 10 Filed
                                      Filed 06/21/21
                                            06/21/21 Page
                                                     Page 18
                                                          1 ofof121
                                                                      19
MIME−Version:1.0
From:ecfMOW.notification@mow.uscourts.gov
To:cmecf_atynotifications@mow.uscourts.gov
Bcc:
−−Case Participants: Steven R Berry (jennifer_hauck@fd.org, steven_berry@fd.org), Ashley S
Turner (amanda.manns@usdoj.gov, ashley.turner@usdoj.gov, caseview.ecf@usdoj.gov,
corinn.hake@usdoj.gov, tracey.peters2@usdoj.gov), Magistrate Judge Willie J. Epps, Jr
(angel_geiser@mow.uscourts.gov, beth_karp@mow.uscourts.gov,
lindsay_vangerpen@mow.uscourts.gov, willie_epps@mow.uscourts.gov)
−−Non Case Participants: MarshalsAllDist (usmsmow.ecfnotice@usdoj.gov), Pretrial −
Jefferson City (mow_pts_jc_cmecf@mow.uscourts.gov), Pretrial − Kansas City
(mow_pts_kc_cmecf@mow.uscourts.gov), ProbationAll (mow_dqa@mow.uscourts.gov)
−−No Notice Sent:

Message−Id:7442375@mow.uscourts.gov
Subject:Activity in Case 2:21−mj−03017−WJE USA v. Craghead Order on motion for detention
hearing
ContentíType: text/html

                                          U.S. District Court

                                     Western District of Missouri

Notice of Electronic Filing


The following transaction was entered on 6/21/2021 at 11:17 AM CDT and filed on 6/21/2021

Case Name:       USA v. Craghead
Case Number:     2:21ímjí03017íWJE
Filer:
Document Number: 11(No document attached)
Docket Text:
 Minute Entry for proceedings held by Video Teleconference before Magistrate Judge Willie
J. Epps, Jr: REMOVAL/IDENTITY HEARING and DETENTION HEARING as to Chad Alan
Craghead waived on 6/21/2021. Defendant consents to proceed by video teleconference. The
defendant waived his right to his identity hearing and requested that his detention hearing
be held in the Southern District of Iowa; written waiver accepted and entered by the Court.
Government's motion to detain [7] denied as moot. Defendant to remain in custody. The
Court will issue an order directing the United States Marshal for the Western District of
Missouri to transport or cause the defendant to be transported forthwith to the Southern
District of Iowa, for all further proceedings in this criminal action. Counsel appearing for
USA: Ashley Turner. Counsel appearing for Defendant: Steven Berry. Pretrial/Probation
Officer: Dylan Nance. Time in court: 10:00 am to 10:05 am. To order a transcript of this
hearing please contact Angel Geiser, 573í556í7564. This is a TEXT ONLY ENTRY. No
document is attached. (Geiser, Angel)


2:21ímjí03017íWJEí1 Notice has been electronically mailed to:

Steven R Berry   steven_berry@fd.org, jennifer_hauck@fd.org

Ashley S Turner ashley.turner@usdoj.gov, CaseView.ECF@usdoj.gov, amanda.manns@usdoj.gov,
corinn.hake@usdoj.gov, tracey.peters2@usdoj.gov
     Case 2:21-mj-03017-WJE Document 13-1 Filed 06/21/21 Page 19 of 21
                                                                                               20
2:21ímjí03017íWJEí1 It is the filer's responsibility for noticing the following parties by other means:




     Case 2:21-mj-03017-WJE Document 13-1 Filed 06/21/21 Page 20 of 21
                                                                                                          21
ġ                   IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 CENTRAL DIVISION



UNITED STATES OF AMERICA,                     )
                                              )
                            Plaintiff,        )       Western District of Missouri
                                              )       Case No. 2:21-mj-03017-WJE
        v.                                    )
                                              )       Southern District of Iowa,
CHAD ALAN CRAGHEAD                            )       Case No. 3:21-cr-60
                                              )
                            Defendant.        )


                                            ORDER

        On June 21, 2021, Defendant Chad Alan Craghead appeared with appointed counsel on

the above case on an arrest warrant issued by the United States District Court for the Southern

District of Iowa. Defendant intentionally, knowingly, and voluntarily waived identity, removal,

and detention hearings in this District as indicated in the signed waiver. The defendant requests

the detention hearing be deferred to allow such hearing to be held in the Southern District of

Iowa.   It is, therefore,

        ORDERED that the United States Marshal for the Western District of Missouri is

directed to transport or cause the defendant to be transported forthwith to the Southern District of

Iowa for all further proceedings in this criminal action.



                                                                      /s/ Willie J. Epps, Jr.
                                                                     Willie J. Epps, Jr.
                                                                     U.S. Magistrate Judge

Date: June 21, 2021
Jefferson City, Missouri




        Case 2:21-mj-03017-WJE
          Case 2:21-mj-03017-WJEDocument 13-1
                                  Document 12 Filed
                                              Filed 06/21/21
                                                    06/21/21 Page
                                                             Page 21
                                                                  1 ofof121
                                                                                                       22
